Citation Nr: 1502086	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty with the Philippine Commonwealth Army from November 1941 to July 1942 and from March 1945 to October 1945.  He was also a former prisoner of war (POW) from April 1942 to July 1942.  He died on December [redacted], 2007.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 rating decisions of the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed.

The issue of service connection for cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's Certificate of Death reflects that he died on December [redacted], 2007 of cardio-respiratory arrest as the immediate cause of death, with an antecedent cause of death of old age (pneumonia) and an underlying cause of death of chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death in December 2007 he had no claims pending and service connection was not in effect for any disabilities.  

3.  The Appellant filed her claims for accrued benefits in May 2010, over one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Regarding the issue of entitlement to accrued benefits, the facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 'because the law as mandated by statute, and not the evidence, is dispositive of the claim'].

Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran's Certificate of Death reflects that he died on December [redacted], 2007 of cardio-respiratory arrest as the immediate cause of death, with an antecedent cause of death of old age (pneumonia) and an underlying cause of death of COPD.  At the time of the Veteran's death, he had no claims pending and service connection was not in effect for any disabilities.  The Appellant filed a claim in May 2010, approximately two and a half years of the Veteran's death in December 2007, thereby exceeding the time limit of one year to file such a claim.  38 C.F.R. § 3.1000(c).  Therefore, as the application for accrued benefits was filed over one year after the Veteran's death, he had no pending claims at the time of his death, and service connection was not in effect for any disabilities at the time of his death, the Appellant has no legal basis to claim entitlement to basic eligibility for accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The Board also observes that the Veterans Claims Assistance Act (VCAA) notices issued to the Appellant in March 2011 and July 2011 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Indeed, it informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that a service-connected condition caused or contributed to his death and she was provided with notice of the evidence and information needed to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not-yet service connected.  Rather, the July 2011 notice only informed her that the Veteran was not service-connected for the disabilities listed on his death certificate.  She should have been informed that the Veteran was not service-connected for any disability. Therefore, on remand, the Appellant should also be sent VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement that the Veteran was not service-connected for any disability at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. 342.  

In considering the medical evidence of record, including private medical records from January 1995 to July 2000 indicates the Veteran was treated for an diagnosed with pulmonary tuberculosis, and his Certificate of Death indicates that the antecedent cause of death of was old age (pneumonia) with an underlying cause of death of COPD, the Board finds that a VA etiology opinion is necessary to determine the likelihood that the Veteran's pulmonary tuberculosis was related to the Veteran's active service or his time as a POW or had otherwise manifested within three years of his separation from active service and, if so, whether pulmonary tuberculosis either caused or contributed substantially or materially to cause death.  38 C.F.R. §§ 3.312, 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include: (1) a statement that the Veteran was not service-connected for any disability at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra.

2.  Arrange for the claims file to be forwarded to a VA specialist in respiratory diseases, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  (Please note: the diagnoses of pulmonary tuberculosis in private treatment records from January 1995 to July 2000 and the information in the Veteran's Certificate of Death).  

(a).  The examiner is asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: the Veteran's pulmonary tuberculosis (i) had its onset during his period of active duty from November 1941 to July 1942, from March 1945 to October 1945 or his time as a former POW from April 1942 to July 1942; (ii) that such disorder was caused by any incident or event that occurred during such period; or (iii) that such disorder manifested within three years after separation from the Veteran's active service.  

(b).  If the examiner finds that pulmonary tuberculosis was at least as likely as not related to the Veteran's active service or manifested within three years after the Veteran's separation from active service, s/he is then asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: the Veteran's pulmonary tuberculosis either caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Ensure the examiner's opinion is responsive to the determinative issues of the etiology of the disability claimed as a cause of the Veteran's death on appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Appellant (and her representative, if any) a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


